ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                  Garcia v. Seneca Nursing Home, 2011 IL App (1st) 103085




Appellate Court            PHILEMON GARCIA, Special Administrator of the Estate of Roberto
Caption                    A. Garcia, Plaintiff-Appellant, v. SENECA NURSING HOME, d/b/a Lee
                           Manor, Defendant-Appellee.



District & No.             First District, Second Division
                           Docket No. 1-10-3085


Filed                      August 16, 2011


Held                       In a wrongful death action arising from the suicide of a nursing home
(Note: This syllabus       resident where a verdict was returned for plaintiff but the jury, in
constitutes no part of     response to a special interrogatory, found the suicide was not foreseeable,
the opinion of the court   the answer was irreconcilable with the verdict and judgment was properly
but has been prepared      entered for defendant.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 06-L-004015; the
Review                     Hon. John Grogan, Judge, presiding.



Judgment                   Affirmed.
Counsel on                  Steven M. Levin, Patricia L. Gifford, and Jason E. Hammond, all of
Appeal                      Levin & Perconti, and Stephen A. Gorman, both of Chicago, for
                            appellant.

                            Omar J. Fayez, Hugh C. Griffin, and Krista D. Luzio, all of Hall, Pringle
                            & Schoonveld, LLC, of Chicago, for appellee.


Panel                       JUSTICE CONNORS delivered the judgment of the court, with opinion.
                            Justices Karnezis and Harris concurred in the judgment and opinion.



                                              OPINION

¶1          Roberto Garcia died after he ejected himself from a fifth-floor window while he was in
        the care of defendant Seneca Nursing Home for various physical and mental illnesses.
        Plaintiff Philemon Garcia, Roberto’s son and the administrator of his estate, brought the
        instant wrongful death and survival action against defendant. Following a jury trial, the jury
        returned a general verdict in plaintiff’s favor and awarded $1 million in damages. The jury,
        however, also answered in the negative a special interrogatory that dealt with the
        foreseeability of Roberto’s death. The trial court entered judgment in favor of defendant
        based on the special interrogatory answer. Plaintiff appeals, arguing that the jury’s answer
        to the special interrogatory was not irreconcilable with the general verdict or, alternatively,
        that the special interrogatory should never have been given. We affirm.

¶2                                        I. BACKGROUND
¶3          This appeal follows an 8-day jury trial during which 18 witnesses testified, including 4
        expert witnesses. However, the facts relevant to this appeal are straightforward and relatively
        uncontested.
¶4          Roberto suffered from paranoid schizophrenia. He also suffered from a number of other
        physical ailments, including blindness, dystonia (abnormal muscle tone), akathisia (a type
        of chronic restlessness), and tardive dyskinesia, which manifests as involuntary twitching and
        grimacing. Roberto’s wife cared for him as long as she could, but in July 2003 she placed
        Roberto in the care of defendant, a nursing home licensed under the Illinois Nursing Home
        Care Act (210 ILCS 45/1-101 et seq. (West 2010)).
¶5          Roberto was eventually placed in a room on the fifth floor of the facility, which is the
        secured floor for mentally ill patients. At the time of his death in 2004, the fifth floor housed
        42 patients under the care of 6 staff members. The doors to the floor were secured and
        alarmed, and the elevators required a secure access device in order to operate them. The floor
        was also equipped with windows, but these only opened slightly over eight inches and were


                                                  -2-
       covered with a screen.
¶6         While at defendant’s facility, Roberto was largely confined to a wheelchair and had
       difficulty walking or even moving his wheelchair at times. Roberto also exhibited a
       significant amount of delusional behavior, including wandering away, hiding, taking off his
       clothes at inappropriate times, and hallucinations. Roberto apparently did not enjoy living
       at defendant’s facility, and he expressed to at least two witnesses on multiple occasions that
       he wanted to “go home” or “get out of [the facility].” Although there was ample testimony
       about Roberto’s mental infirmities, behaviors, and his various psychological evaluations, he
       was never found to be at risk of suicide, self-harm, or escape.
¶7         On at least two occasions, defendant’s staff noticed Roberto exploring the window in his
       room. A chart notation on November 2, 2003, noted that Roberto “tried to climb the
       window,” but the staff member who made the notation explained at trial that Roberto
       appeared to be merely feeling the window. The staff member did not notify her superiors or
       other staff and she did not ask Roberto what he was doing at the time, but she mentioned the
       behavior to Roberto’s psychologist. The next day, November 3, 2003, the psychologist
       visited Roberto and noted that he was again “trying to climb the window” and appeared to
       have “his hip up on the window.”
¶8         The psychologist notified Roberto’s psychiatrist of this behavior, but no significant action
       was taken and no care plan was ever created. According to Roberto’s psychologist and
       psychiatrist, they were unaware that the windows on the fifth floor could open at all. Had
       they been aware of this fact, they testified that they would have been much more proactive
       in creating a treatment plan for Roberto’s behavior.
¶9         On April 21, 2004, a nurse noticed that the window in Roberto’s room was open and the
       screen was pushed out. After a brief search, Roberto was discovered lying on the ground, five
       stories below the window. At the time the paramedics arrived Roberto was still responsive,
       but he died of his injuries on the way to the hospital. Roberto’s death was later ruled a
       suicide by the Cook County medical examiner.
¶ 10       Roberto’s administrator filed the instant action against defendant and several of its staff
       members, including Roberto’s psychiatrist. Among other causes of action not relevant to this
       appeal, the complaint alleged negligence against defendant for Roberto’s death. At the jury
       instruction conference, defendant asked the court to submit a special interrogatory to the jury
       regarding the foreseeability of Roberto’s actions. The interrogatory read as follows:
               “Prior to Roberto Garcia’s death, was it reasonably foreseeable to [defendant] that
               he would commit suicide or act in a self-destructive manner on or before April 21,
               2004?”
       Defendant drew the wording of the interrogatory verbatim from the case of Hooper v. County
       of Cook, 366 Ill. App. 3d 1 (2006). Plaintiff objected to the interrogatory, but following
       argument the trial court agreed to submit the interrogatory to the jury.
¶ 11       The jury returned a general verdict finding defendant liable in negligence and awarding
       $1 million for Roberto’s pain and suffering prior to his death. However, the jury also
       answered the special interrogatory in the negative, meaning that the jury found that it was not
       foreseeable to defendant that Roberto would commit suicide or act in a self-destructive

                                                 -3-
       manner. Defendant moved for entry of judgment in its favor based on the jury’s answer to
       the special interrogatory. After extensive argument about the proper procedure to follow in
       this situation, the trial court decided to enter judgment on the general verdict in plaintiff’s
       favor, but to enter and continue defendant’s motion in order to consider it as part of
       defendant’s posttrial motion.
¶ 12        Defendant timely filed a posttrial motion, arguing that the general verdict was
       irreconcilable with the special interrogatory answer and required judgment in defendant’s
       favor. Defendant also moved for judgment notwithstanding the verdict or a new trial based
       on other grounds and alleged errors not relevant here. In opposition to defendant’s motion,
       plaintiff maintained that although the trial court’s decision to give the interrogatory was
       error, the jury’s answer was not irreconcilable with the general verdict. Plaintiff urged the
       trial court to deny the motion and leave the general verdict intact. Notably, plaintiff did not
       move to vacate the answer to the special interrogatory and did not argue that the trial court’s
       alleged error in submitting the interrogatory to the jury warranted a new trial.
¶ 13        Following full briefing and extensive oral arguments, the trial court held that the
       interrogatory answer could not be reconciled with the general verdict. Accordingly, the trial
       court vacated the judgment on the general verdict in plaintiff’s favor and entered judgment
       in defendant’s favor on the special interrogatory answer. Plaintiff did not file a posttrial
       motion following entry of judgment in defendant’s favor. Instead, plaintiff filed timely notice
       of appeal. This case is now before us.

¶ 14                                      II. ANALYSIS
¶ 15       Plaintiff makes two intertwined arguments on appeal, namely, (1) that judgment in
       defendant’s favor was improper because the jury’s answer to the special interrogatory was
       not irreconcilable with the general verdict, or (2) in the alternative, that the trial court erred
       by giving the special interrogatory because it was not in proper form. Before we may reach
       the merits, however, we must first consider whether plaintiff has forfeited review of these
       issues because he did not file a posttrial motion after the trial court entered judgment for
       defendant.

¶ 16                                         A. Forfeiture
¶ 17        In a jury case, Illinois Supreme Court Rule 366(b)(2)(iii) (eff. Feb. 1, 1994) states that
       “[a] party may not urge as error on review of the ruling on the party’s post-trial motion any
       point, ground, or relief not specified in the motion.” Ordinarily, an appealing party forfeits
       review of an issue unless the party both “object[ed] to an error at trial and includ[ed] it in a
       written posttrial motion.” Thornton v. Garcini, 237 Ill. 2d 100, 106 (2009); see also In re
       Parentage of Kimble, 204 Ill. App. 3d 914, 916 (1990) (“Petitioner’s failure to file a post-
       trial motion following the jury trial amounted to failure to preserve any matters for review.”).
       This is in contrast to a nonjury civil trial, in which “[n]either the filing of nor the failure to
       file a post-judgment motion limits the scope of review.” Ill. S. Ct. R. 366(b)(3)(ii) (eff. Feb.
       1, 1994).
¶ 18        It is undisputed that plaintiff did not file a posttrial motion following the trial court’s

                                                  -4-
       decision to vacate judgment in plaintiff’s favor and enter judgment in defendant’s favor on
       the special interrogatory. This situation is somewhat unusual because plaintiff initially won
       judgment in his favor. Plaintiff argues that he is not required to file a posttrial motion in this
       situation because all of the issues that would have been raised in such a motion had already
       been raised in defendant’s own posttrial motion, making any posttrial motion filed by
       plaintiff redundant. Moreover, plaintiff argues that a posttrial motion is unnecessary because
       the trial court effectively made this into a nonjury case because the judgment that it entered
       in defendant’s favor was contrary to the general verdict.
¶ 19        Posttrial motions in jury cases are governed by section 2-1202 of the Code of Civil
       Procedure (735 ILCS 5/2-1202 (West 2010)). Under section 2-1202(b),
                [r]elief desired after trial in jury cases *** must be sought in a single post-trial
                motion. *** The post-trial motion must contain the points relied upon, particularly
                specifying the grounds in support thereof, and must state the relief desired, as for
                example, the entry of a judgment, the granting of a new trial or other appropriate
                relief.” 735 ILCS 5/2-1202(b) (West 2010).
       Section 2-1202(c) requires a posttrial motion to be filed within 30 days of entry of judgment
       or the failure of a jury to reach a verdict, including extensions granted by the court. See 735
       ILCS 5/2-1202(c) (West 2010). In cases like this one where a posttrial motion is successful,
       section 2-1202(c) states that “[a] party against whom judgment is entered pursuant to a post-
       trial motion shall have like time [i.e., 30 days] after the entry of the judgment within which
       to file a post-trial motion.” 735 ILCS 5/2-1202(c) (West 2010). Finally, section 2-1202(e)
       warns that “[a]ny party who fails to seek a new trial in his or her post-trial motion *** waives
       the right to apply for a new trial, except in cases in which the jury has failed to reach a
       verdict.” 735 ILCS 5/2-1202(e) (West 2010).
¶ 20        As applied to this case, section 2-1202 explicitly granted plaintiff 30 days in which to file
       his own posttrial motion after the trial court granted defendant’s posttrial motion and entered
       judgment in defendant’s favor. The question, however, is whether filing a posttrial motion
       is merely allowed or is mandatory before seeking review of an issue on appeal in this
       procedural situation.
¶ 21        In arguing that a posttrial motion is unnecessary to preserve issues for appeal, plaintiff
       relies on the line of cases following Keen v. Davis, 38 Ill. 2d 280 (1967). In Keen, the
       supreme court resolved a dispute among the districts of this court regarding whether it is
       necessary to file a posttrial motion following entry of a directed verdict in a jury case in order
       to preserve issues for appeal. See id. at 281. The supreme court held that a posttrial motion
       is unnecessary in that situation, quoting with approval the following reasoning from a Second
       District case on the subject:
                “When a judge directs a verdict at any stage of the trial, in effect, he has removed the
                case from the realm of the rules relating to jury cases and the rules applicable to
                bench trials should apply. It seems illogical to require a party to address the same
                arguments to the same judge on the identical questions before proceeding to review
                by an appellate tribunal.” (Internal quotation marks omitted.) Id. at 281-82 (quoting
                Larson v. Harris, 77 Ill. App. 2d 430, 434 (1966)).


                                                  -5-
¶ 22        Keen’s holding has been settled law in Illinois for close to half a century, and Keen has
       been followed by a number of cases that plaintiff relies on in support of his position. See,
       e.g., Johnson v. Transportation International Pool, Inc., 345 Ill. App. 3d 471 (2003);
       Takecare v. Loeser, 113 Ill. App. 2d 149 (1969). The problem with the cases cited by
       plaintiff, however, is that they are inapposite to the procedural posture of this case. As
       defendant correctly points out in its surreply1 brief, this situation is not analogous to a
       directed verdict. Unlike a directed verdict, the trial court did not take the case away from the
       jury and enter judgment on its own. In fact, quite the opposite happened. Although the trial
       court vacated the judgment that had been previously entered based on the general verdict, the
       trial court then entered judgment on the jury’s answer to the special interrogatory, which is
       a scenario explicitly envisioned by section 2-1108 of the Code of Civil Procedure (735 ILCS
       5/2-1108 (West 2010) (“When the special finding of fact is inconsistent with the general
       verdict, the former controls the latter and the court may enter judgment accordingly.”)).
       Judgment in this case was entered on a finding by the jury, not on a directed verdict entered
       by the court without regard to findings by the jury. See Ill. S. Ct. R. 240 (eff. Jan. 1, 1967)
       (“The order of the court granting a motion for a directed verdict is effective without any
       assent of the jury.”).
¶ 23        This fact is critical because it removes this case from the province of Keen. As the
       supreme court explained in Robbins v. Professional Construction Co., 72 Ill. 2d 215, 224
       (1978), “[a] directed verdict is a complete removal of an issue from the province of the jury.”
       (Emphasis added.) Robbins dealt with an order of the trial court that set aside in part a
       general verdict and granted the plaintiff a new trial on the question of damages. See id. The
       supreme court found that Keen was inapposite in this situation, reasoning that “[w]here the
       jury already has reached a general verdict in favor of plaintiff, setting aside that verdict in
       favor of a new trial on the question of damages does not remove the question of liability from
       the province of the jury, because the first jury’s verdict on that question remains intact.” Id.
       Keen is consequently a “narrow exception” (id. at 225) to the general requirement of filing
       a posttrial motion in order to preserve issues in a jury case.2
¶ 24        The supreme court reiterated the limited applicability of Keen in Mohn v. Posegate, 184


               1
                Defendant initially raised the forfeiture issue in its response brief, and plaintiff addressed
       defendant’s arguments in its reply. Due to the uniqueness of this issue in this particular procedural
       context and in order to have the benefit of full briefing by the parties, we ordered defendant to file
       a surreply addressing the cases raised in plaintiff’s reply.
               2
                 There is some authority indicating that an unrelated proposition in Robbins regarding the
       preclusive effect of the denial of a petition to file an interlocutory appeal may have been overruled
       sub silentio by Kemner v. Monsanto Co., 112 Ill. 2d 223, 241 (1986). See Rosolowski v. Clark
       Refining & Marketing, 383 Ill. App. 3d 420, 428 n.5 (2008) (citing Craigmiles v. Egan, 248 Ill. App.
       3d 911, 918 (1993)). The supreme court has never explicitly repudiated Robbins, however, and the
       case was cited with approval in Mohn, which was decided 12 years after Kemner. Even assuming
       that Robbins has been overruled in part, that particular point is not relevant to the question of how
       error is preserved.

                                                    -6-
       Ill. 2d 540, 544-47 (1998), in which it held that filing a posttrial motion following summary
       judgment is unnecessary to preserve an issue for appeal. In comparing summary judgment
       to a directed verdict, the supreme court noted:
                “In the same way that the jury does not determine the verdict when it is directed, the
                jury makes no factual determination concerning the issue or issues disposed of by
                entry of summary judgment before trial of the case upon the remaining undetermined
                issues. Thus, we conclude that, as in a nonjury case in which a post-judgment motion
                need not be filed, a party need not raise in a post-trial motion any issue concerning
                the pretrial entry of summary judgment as to part of a cause of action in order to
                preserve the issue for review.” Id. at 546-47.
       As Mohn demonstrates, the difference between the situations exemplified by Keen and
       Robbins, and consequently whether a posttrial motion is required to preserve alleged error,
       is whether the jury has rendered a decision on the issues before it. Plaintiff’s reliance on
       cases that follow Keen and its progeny in support of his argument that no posttrial motion
       is required is therefore misplaced because the jury made a factual determination in this case
       and the trial court entered judgment based on that determination.
¶ 25        Plaintiff raises two additional points that we must consider. First, plaintiff argues that
       requiring him to file a posttrial motion in this particular procedural situation is unnecessarily
       duplicative because the issue of the special interrogatory was extensively argued and briefed
       before the trial court in response to defendant’s own posttrial motion. As the supreme court
       has explained, a posttrial motion serves three purposes:
                “First, it allows the decision maker who is most familiar with the events of the trial,
                the trial judge, to review his decisions without the pressure of an ongoing trial and
                to grant a new trial if, on reconsideration, he concludes that his earlier decision was
                incorrect. [Citations.] Second, by requiring the statement of the specific grounds
                urged as support for the claim of error, the rule allows a reviewing court to ascertain
                from the record whether the trial court has been afforded an adequate opportunity to
                reassess the allegedly erroneous rulings. Third, by requiring the litigants to state the
                specific grounds in support of their contentions, it prevents them from stating mere
                general objections and subsequently raising on appeal arguments which the trial
                judge was never given an opportunity to consider. [Citations.] The rule, which is not
                limited to questions concerning jury instructions, has the salutary effect of promoting
                both the accuracy of decision making and the elimination of unnecessary appeals.”
                Brown v. Decatur Memorial Hospital, 83 Ill. 2d 344, 349-50 (1980).
¶ 26        Although the trial court in this case did have the opportunity to thoroughly consider this
       issue, satisfying the second policy concern, plaintiff’s argument overlooks the other two
       policy bases for the posttrial motion requirement. In particular, plaintiff’s failure to file a
       posttrial motion in this case deprived the trial court of the opportunity to consider the specific
       relief requested by plaintiff on appeal. Of particular note is the fact that during argument on
       defendant’s posttrial motion, although plaintiff asserted that the trial court’s decision to give
       the special interrogatory was error, plaintiff did not ask the trial court for a new trial. In fact,
       plaintiff specifically argued that there should not be a new trial or, if one was ordered, that


                                                   -7-
       it should be limited to the question of damages only. In contrast, on appeal plaintiff now
       urges us to order a new trial if we find that the trial court erred in giving the special
       interrogatory to the jury. This is precisely the situation sought to be avoided by the posttrial
       motion requirement.
¶ 27        Moreover, plaintiff has deprived the trial court of the opportunity to review its own
       decision. Even in situations where a posttrial motion is not required, the supreme court has
       expressed a strong preference for ensuring that this policy objective is met. See Mohn, 184
       Ill. 2d at 547 (“We note that in this case, pursuant to plaintiff’s petition for reconsideration,
       the trial court had an opportunity to reexamine its decision as to the entry of summary
       judgment in favor of [defendant] and partial summary judgment in favor of [codefendant].”).
       The mere fact that the trial court was adequately briefed on this subject does not render
       superfluous the other two policy considerations behind the posttrial motion requirement. On
       the contrary, the fact that only one of the three policy goals was met in this case indicates that
       accepting plaintiff’s position would defeat the purpose of the posttrial motion requirement.
¶ 28        Second, plaintiff directs our attention to Chand v. Schlimme, 138 Ill. 2d 469 (1990). In
       that case, the plaintiff won a jury verdict, but the trial court granted the defendant’s posttrial
       motion for judgment notwithstanding the verdict, vacated the judgment in the plaintiff’s
       favor, and entered judgment in the defendant’s favor. See id. at 474. The plaintiff then
       simultaneously filed both a notice of appeal and a posttrial motion, which was later denied
       by the trial court. See id. Although the plaintiff later attempted to amend her notice of appeal,
       she never filed a second notice of appeal after her posttrial motion was denied. See id. The
       issue on appeal to the supreme court was whether the appellate court ever obtained
       jurisdiction over the case. See id. at 476. The supreme court held that the appellate court
       lacked jurisdiction, reasoning that the plaintiff’s first notice of appeal was ineffective because
       she filed it concurrently with her posttrial motion and that she failed to file a new notice of
       appeal after the trial court disposed of all pending posttrial motions. See id.
¶ 29        In support of his argument that a posttrial motion is unnecessary in this case, plaintiff
       points to a statement that the supreme court made in passing while discussing posttrial
       motions under section 2-1202(c), which authorized the plaintiff to file her own posttrial
       motion after the trial court entered judgment for the defendant notwithstanding the verdict
       in the plaintiff’s favor. The supreme court noted, “The procedural rules provided plaintiff
       with an opportunity to attack the circuit court’s order granting defendants’ motion for
       judgment notwithstanding the verdict, and she did so. While it was not essential that plaintiff
       file such a post-trial motion to preserve her appeal, the Code of Civil Procedure and
       supreme court rules gave her that right and she exercised it.” (Emphasis added.) Chand, 138
       Ill. 2d at 476-77. Plaintiff argues that the italicized clause in this statement indicates that
       although he had the right to file a posttrial motion in this case, he was not required to do so
       in order to preserve issues for appeal.
¶ 30        Chand is inapplicable to this case for two reasons. First, the statement that plaintiff points
       to in Chand is obiter dictum and is therefore of uncertain precedential value. As the supreme
       court has explained, there are two types of dicta in judicial opinions:
                    “The term ‘dictum’ is generally used as an abbreviation of obiter dictum, which


                                                  -8-
                 means a remark or opinion uttered by the way. Such an expression or opinion as a
                 general rule is not binding as authority or precedent within the stare decisis rule.
                 [Citations.] On the other hand, an expression of opinion upon a point in a case argued
                 by counsel and deliberately passed upon by the court, though not essential to the
                 disposition of the cause, if dictum, is a judicial dictum. [Citations.] And further, a
                 judicial dictum is entitled to much weight, and should be followed unless found to
                 be erroneous. [Citations.] Even obiter dictum of a court of last resort can be
                 tantamount to a decision and therefore binding in the absence of a contrary decision
                 of that court. [Citation.]” Cates v. Cates, 156 Ill. 2d 76, 80 (1993).
       See also Lebron v. Gottlieb Memorial Hospital, 237 Ill. 2d 217 (2010). Chand dealt with the
       questions of jurisdiction and timely filing of notices of appeal, not the question of preserving
       error by filing a posttrial motion. The statement that plaintiff relies on was made in passing
       and does not appear to have been briefed by the parties in the case. Moreover, the statement
       is not accompanied by any citation to authority, so we are unable to determine the legal
       source and context of the statement. Consequently, it is unclear when read in the context of
       Chand whether the statement is binding precedent.
¶ 31        Even so, we need not take any position on whether the statement is obiter or judicial
       dictum or whether a posttrial motion is required to preserve error in a situation like Chand
       because that scenario is not before us. Chand is distinguishable from this case because its
       procedural posture is different. In Chand, the jury returned a general verdict in the plaintiff’s
       favor, but the trial court vacated that verdict and entered judgment notwithstanding the
       verdict in the defendant’s favor. Yet there was no special interrogatory in Chand, and unlike
       in Chand the trial court in this case did not enter judgment notwithstanding the verdict.
       Regardless of any precedential force that statement may have, it has no effect on this case
       because the trial court did not enter judgment notwithstanding the verdict. Indeed, because
       the trial court entered judgment in defendant’s favor based on the special interrogatory
       answer, it explicitly did not reach defendant’s alternative posttrial requests for judgment
       notwithstanding the verdict or a new trial.3
¶ 32        In light of the above discussion, we conclude that a posttrial motion is necessary in order
       to preserve error in this particular procedural situation. Unlike Keen and Mohn, the jury not
       only rendered a general verdict but also made a specific factual finding in response to the
       special interrogatory. Although the trial court vacated the judgment based on the general
       verdict, the trial court then entered judgment based on the jury’s finding in the special
       interrogatory. Because judgment was entered in defendant’s favor on the jury’s finding,
       Illinois Supreme Court Rule 366 required plaintiff to file a posttrial motion in order to


               3
                 Section 2-1202(f) mandates that the trial court “rule upon all relief sought in all post-trial
       motions.” 735 ILCS 5/2-1202(f) (West 2010). The purpose of this rule is to ensure that, in the event
       that a reviewing court reverses on or vacates one form of relief, the trial court’s decisions on the
       other forms of relief are available for review. See 735 ILCS 5/2-1202(f) (West 2010). The trial court
       in this case found that defendant’s alternative requests for relief were moot due to its ruling on the
       main issue of the special interrogatory. Neither party assigns this action as error, however, so we do
       not address it further given our disposition of this case.

                                                     -9-
       preserve issues for review. Plaintiff failed to do so, and he has therefore forfeited review of
       any alleged errors. Cf. F.E. Holmes & Son Construction Co. v. Gualdoni Electric Service,
       Inc., 105 Ill. App. 3d 1135, 1142-43 (1982) (in a case where the trial court entered judgment
       in the plaintiff’s favor based on the jury’s answer to a special interrogatory, finding that the
       defendant failed to preserve the issue for review because it “did not move to vacate the
       answer to the special interrogatory nor did it file a post-trial motion objecting to the
       answer”).
¶ 33       Despite plaintiff’s forfeiture, it is well settled that the forfeiture rule is “an admonition
       to the parties and does not impose a limitation on the reviewing court.” In re J.R., 342 Ill.
       App. 3d 310, 317 (2003). We may overlook forfeiture “in the interest of developing a sound
       body of law [citation], and may review any issue so long as the record contains facts
       sufficient for its resolution [citation].” Id. at 317-18. The trial court’s decision in this case
       relied on our reasoning and holding in Hooper v. County of Cook, 366 Ill. App. 3d 1 (2006).
       In the interest of developing our precedent in order to provide guidance in similar cases, we
       choose to reach the merits of plaintiff’s appeal.

¶ 34         B. Compatibility of the Special Interrogatory With the General Verdict
¶ 35       We first examine plaintiff’s contention that the trial court erred by entering judgment in
       defendant’s favor based on the jury’s answer to the special interrogatory. Special
       interrogatories are governed by section 2-1108 of the Code of Civil Procedure (735 ILCS
       5/2-1108 (2010)), which reads in full as follows:
               “Verdict–Special interrogatories. Unless the nature of the case requires otherwise, the
               jury shall render a general verdict. The jury may be required by the court, and must
               be required on request of any party, to find specially upon any material question or
               questions of fact submitted to the jury in writing. Special interrogatories shall be
               tendered, objected to, ruled upon and submitted to the jury as in the case of
               instructions. Submitting or refusing to submit a question of fact to the jury may be
               reviewed on appeal, as a ruling on a question of law. When the special finding of fact
               is inconsistent with the general verdict, the former controls the latter and the court
               may enter judgment accordingly.”
       We review de novo as a question of law a trial court’s decision on whether to give a special
       interrogatory that has been requested by a party. See 735 ILCS 5/2-1108 (2010).
¶ 36       Special interrogatories are designed to be the “guardian of the integrity of a general
       verdict in a civil jury trial [citation],” and they “test[ ] the general verdict against the jury’s
       determination as to one or more specific issues of ultimate fact.” (Internal quotation marks
       omitted.) Simmons v. Garces, 198 Ill. 2d 541, 555 (2002). As section 2-1108 explains, an
       answer to a special interrogatory controls the judgment when it is “inconsistent” with the
       general verdict. The special interrogatory only controls, however, when it is “clearly and
       absolutely irreconcilable with the general verdict. [Citation.]” (Internal quotation marks
       omitted.) Id. at 555-56 As the supreme court has explained:
               “If a special interrogatory does not cover all the issues submitted to the jury and a
               ‘reasonable hypothesis’ exists that allows the special finding to be construed

                                                  -10-
                consistently with the general verdict, they are not ‘absolutely irreconcilable’ and the
                special finding will not control. [Citation.] In determining whether answers to special
                interrogatories are inconsistent with a general verdict, all reasonable presumptions
                are exercised in favor of the general verdict. [Citation.]” Id. at 556.
¶ 37        The dispute in this case is whether the special interrogatory covered all of the issues
       related to foreseeability of Roberto’s injury and subsequent death. Plaintiff argues that the
       interrogatory was unacceptably narrow and did not cover all possible explanations for
       Roberto’s fall from the window. Specifically, plaintiff contends that Roberto accidentally
       ejected himself from the window because he was confused, blind, mentally ill, and often
       delusional. Plaintiff argues that sufficient evidence was adduced at trial in support of the
       theory that Roberto merely “eloped” from the nursing home, and he did not intend to either
       kill or harm himself in any way when he exited the window. Consequently, plaintiff argues,
       the jury’s answer to the interrogatory could be consistent with the general verdict if the jury
       answered the interrogatory in the negative because it did not believe that Roberto intended
       to harm or kill himself, but also found that defendant should have reasonably foreseen that
       Roberto would attempt to leave the facility via the window.
¶ 38        In contrast, defendant argues that the interrogatory covers plaintiff’s elopement theory.
       Defendant’s position is that the term “self-destructive” has no mental state associated with
       it, meaning that it covers all instances of self-destructive behavior regardless of whether that
       behavior was intentional, negligent, or merely accidental. Under defendant’s interpretation,
       the jury answered the interrogatory in the negative because it found that defendant could not
       reasonably foresee that Roberto would harm or kill himself, regardless of Roberto’s
       subjective mental state or intentions when he ejected himself from the window.
¶ 39        The trial court in this case explicitly relied on our reasoning and holding in Hooper v.
       County of Cook, 366 Ill. App. 3d 1, 7-8 (2006), in which this court was confronted with a
       nearly identical situation to this case. In Hooper, the plaintiff was admitted to the defendant
       hospital for medical treatment unrelated to the case. See id. at 3-4. While in the intensive
       care unit (ICU), the plaintiff “became paranoid, combative and uncontrollable,” which are
       symptoms consistent with “a form of delirium known as ICU psychosis.” Id. at 4. The
       attending psychiatrist treated plaintiff with an antipsychotic and transferred her to another
       ward, but did not order one-to-one nursing care for the plaintiff or personally talk to or
       examine her. See id. Early the next morning, the plaintiff was found hanged in her bathroom.
       See id.
¶ 40        At trial, there was conflicting expert testimony regarding whether the plaintiff’s death by
       hanging was foreseeable, and the experts were also unable to identify why the plaintiff hung
       herself. See id. During the jury instruction conference, the defendant asked the court to
       present the jury with a special interrogatory that is identical to the one used in the instant
       case. See id. at 5. However, the court refused to give the tendered interrogatory. See id. On
       appeal, we reversed and held that it was error for the trial court to refuse to give the
       interrogatory, finding that “[a] negative answer would have been irreconcilable with the
       general verdict against defendants.” Id. at 8.
¶ 41        In this case, defendant tendered an interrogatory that was identical to the one in Hooper,


                                                -11-
       arguing to the trial court that it would be error for the trial court to refuse to give it because,
       in light of Hooper, a negative answer would be dispositive regarding defendant’s liability in
       negligence for Roberto’s death. Plaintiff attempts to distinguish Hooper by arguing that in
       Hooper “the only theory the special interrogatory in that case was intended to cover was the
       foreseeability that the decedent would commit suicide.” In contrast, plaintiff argues, in this
       case the special interrogatory fails to cover the possibility that Roberto was merely
       attempting to elope from the facility through the window when he accidentally fell to his
       death.
¶ 42        The problem with plaintiff’s position is that it fails to account for the fact that the special
       interrogatory in Hooper, as well as the special interrogatory in this case, explicitly asked the
       jury to determine whether it was reasonably foreseeable that the decedent would commit
       suicide or act in a self-destructive manner. See id. at 5. If plaintiff’s position were correct,
       then the interrogatory would only have mentioned the foreseeability of the decedent’s
       suicide. The fact that it also asked for the jury’s views on whether a self-destructive act was
       foreseeable indicates that the foreseeability of suicide was not the only theory encompassed
       by the interrogatory. Indeed, offering the two alternative theories was necessary in Hooper,
       given that there was a factual dispute between experts regarding whether the decedent had
       even committed suicide. Whereas the plaintiff’s expert opined that the decedent had
       accidentally killed herself while in a delirious state, the defendant’s expert opined that the
       decedent had intentionally hung herself. Regardless of which opinion the jury ultimately
       accepted, the decedent’s death was either a suicide or a self-destructive act, both of which
       are theories that are covered by the special interrogatory. See id. at 8, 10 (referring to the
       decedent’s death alternately as “suicide” and “self-destructive behavior”).
¶ 43        Like Hooper, in this case the parties presented evidence that suggested either that
       Roberto had committed suicide or that he may have accidentally fallen to his death while
       attempting to leave the facility through the window. The medical examiner ruled Roberto’s
       death a suicide, which by the medical examiner’s definition is necessarily an intentional act,
       although the medical examiner also conceded on cross-examination that an “undetermined”
       ruling on the manner of death might have been warranted if Roberto had not been thinking
       reasonably when he ejected himself from the window. There was also ample testimony that
       Roberto had expressed interest both in opening the window and in leaving the facility in
       order to return home, and it was also clear from the record that Roberto was not always
       rational. This is indistinguishable from the situation in Hooper. In both cases, there was
       evidence that the decedents killed themselves either intentionally or accidentally. Plaintiff’s
       theory that Roberto accidentally fell to his death while delirious is no different in its material
       aspects from the plaintiff’s theory in Hooper that the decedent accidentally hung herself
       while delirious. Just as in Hooper the possibility that the plaintiff’s death was accidental was
       covered under the “self-destructive act” portion of the special interrogatory, so too in this
       case is the possibility that Roberto fell to his death accidentally while he deliriously
       attempted to leave the facility through the window in order to return home.
¶ 44        Plaintiff further argues that a self-destructive act necessarily requires the intent to harm
       oneself. Plaintiff’s interpretation is inconsistent with our holding in Hooper and with the
       understanding of the phrase in our case law. As we have already noted, in Hooper there was

                                                  -12-
       evidence that the decedent killed herself unintentionally, but this lack of intent did not render
       the interrogatory impermissibly ambiguous. Indeed, the interrogatory required that the jury
       answer in the negative both the suicide and the self-destruction prongs in that case in order
       to make the special interrogatory irreconcilable with the general verdict. See id. at 8.
¶ 45       Additionally, in Hooper we referred to Winger v. Franciscan Medical Center, 299 Ill.
       App. 3d 364, 374 (1998). Although Winger dealt with the duty that a physician owes a
       mentally ill patient rather than the foreseeability of an injury, it is nevertheless useful in
       construing the meaning of the term “self-destructive.” Winger stated:
                “Where it is reasonably foreseeable that a patient by reason of his mental or
                emotional illness may attempt to injure himself, those in charge of his care owe a
                duty to safeguard him from his self-damaging potential. This duty contemplates the
                reasonably foreseeable occurrence of self-inflicted injury regardless of whether it is
                the product of the patient’s volitional or negligent act.” (Internal quotation marks
                omitted.) (Emphasis added.) Winger, 299 Ill. App. 3d at 374.
       As Winger makes clear, whether patients intend to harm themselves is irrelevant in this
       particular context. Regardless of whether Roberto’s death was in fact the result of either a
       volitional or a negligent act on his part, it is covered by one of the prongs of the special
       interrogatory.
¶ 46       In sum, we cannot reconcile the jury’s answer to the special interrogatory with the general
       verdict in plaintiff’s favor. Although we are bound to exercise “all reasonable presumptions
       *** in favor of the general verdict” (Simmons, 198 Ill. 2d at 556), plaintiff’s interpretation
       is not reasonable. Both our case law and the record at trial demonstrate that plaintiff’s theory
       that Roberto’s death was an unintentional accident is covered by the self-destructive act
       prong of the special interrogatory. The jury found that it was not foreseeable that Roberto
       would kill or harm himself, and without foreseeability there can be no negligence. See
       Hooper, 366 Ill. App. 3d at 8. The general verdict was irreconcilable with the special
       interrogatory answer, and as a result the trial court properly vacated the judgment in
       plaintiff’s favor and entered judgment for defendant based on that answer.

¶ 47                             C. Form of the Special Interrogatory
¶ 48        Plaintiff also argues that he is entitled to a new trial because the trial court should never
       have given the interrogatory at all. Although plaintiff’s argument on this point is in most
       respects the same as his argument on the issue of consistency with the general verdict, we
       address it separately because the analytical framework is different.
¶ 49        Section 2-1108 mandates requires the trial court to instruct the jury to answer a special
       interrogatory when a party requests it. See 735 ILCS 5/2-1108 (West 2010). However, the
       trial court’s duty on this point only arises when the interrogatory is in the proper form. “[A]
       special interrogatory is in proper form if (1) it relates to an ultimate issue of fact upon which
       the rights of the parties depend, and (2) an answer responsive thereto is inconsistent with
       some general verdict that might be returned.” Simmons, 198 Ill. 2d at 563. Additionally, the
       interrogatory “should be a single question, stated in terms that are simple, unambiguous, and
       understandable; it should not be repetitive, confusing, or misleading.” Simmons, 198 Ill. 2d

                                                 -13-
       at 563.
¶ 50        As we discussed in the previous section, the first two points have been satisfied because
       the interrogatory related to the foreseeability of Roberto’s actions and a negative answer is
       dispositive on the question of defendant’s liability in negligence. We will not repeat our
       analysis here. Moreover, we previously analyzed this same interrogatory in Hooper and
       explicitly found that it met those elements. See Hooper, 366 Ill. App. 3d at 7-8.
¶ 51        Plaintiff additionally argues that the interrogatory required the jury to make four separate
       findings of fact, that is, whether (1) Roberto committed suicide, and (2) if so, was it
       foreseeable, or (3) whether Roberto committed a self-destructive act, and (4) if so, was it
       foreseeable? We disagree. The interrogatory was phrased as a single question about the
       foreseeability of two alternatives in the disjunctive, and an affirmative answer to either
       alternative would require an affirmative answer to the entire question. Such a construction
       is legitimate and does not make the interrogatory impermissibly compound. Cf. Morton v.
       City of Chicago, 286 Ill. App. 3d 444, 450 (1997) (interrogatory with three alternatives in the
       disjunctive).
¶ 52        Finally, plaintiff argues that the interrogatory was confusing. In particular, plaintiff
       argues that the jury was not provided with a definition of either “suicide” or “act in a self-
       destructive manner.” Plaintiff argues that this fact alone means that the jury must have
       misunderstood the meaning of the interrogatory and explains the discrepancy between the
       general verdict and interrogatory answer.
¶ 53        This is disingenuous. Not only was the jury provided with the definition of suicide
       through the testimony of the medical examiner, but during closing arguments plaintiff’s
       attorney made the following statement to the jury while addressing the topic of the special
       interrogatory:
                “You’ll be given what’s called a special interrogatory. The special interrogatory will
                say prior to Roberto Garcia’s death, was it reasonably foreseeable to [defendant] that
                he would commit suicide or act in a self-destructive manner on or before April 21,
                2004? So what does that mean? No one knows for sure why Roberto Garcia went out
                the window. Some have said it’s suicide. Some have said it’s elopement. All have
                said no one knows for sure. *** Either way, it’s self-destructive. Either way, the
                harm was caused. So this question really asks both *** was it foreseeable to them?
                Was it reasonably foreseeable?
                    Again, the test isn’t did they know for sure that this exact thing was going to
                happen on this day. The test is was it reasonably foreseeable? Should they have
                known enough that they should have taken precautions, simple precautions, to
                prevent Roberto Garcia from going out the window. For all the reasons we talked
                about, the answer to both of these questions should be yes.” (Emphasis added.)
¶ 54        Plaintiff asserts that we should disregard this argument, pointing out that the arguments
       of counsel are not evidence. However, as plaintiff concedes in his own reply brief, the test
       for construing the meaning of a jury instruction “is not what meaning the ingenuity of
       counsel can at leisure attribute to the instructions, but how and in what sense, under the
       evidence before them and the circumstances of the trial, ordinary men acting as jurors will

                                                 -14-
       understand the instructions.” (Emphasis added.) Reivitz v. Chicago Rapid Transit Co., 327
       Ill. 207, 213 (1927), quoted in Hulke v. International Manufacturing Co., 14 Ill. App. 2d 5,
       52 (1957). The mere fact that the jury did not receive specific definitions of all of the words
       in the interrogatory does not mean that it is automatically confusing. Moreover, plaintiff’s
       own counsel argued to the jury at trial that the special interrogatory did in fact cover the very
       theory that plaintiff now claims on appeal was not covered. Based on plaintiff’s own
       explanation of the interrogatory at trial, any reasonable juror would understand plaintiff’s
       argument to mean that a negative answer to the interrogatory would be fatal to plaintiff’s
       case.
¶ 55        As we held in Hooper and reiterate here, the interrogatory is in proper form. See Hooper,
       366 Ill. App. 3d at 7-8. The trial court was correct to give it to the jury when defendant
       requested it.

¶ 56                                    III. CONCLUSION
¶ 57       The jury’s special interrogatory answer that Roberto’s death was not foreseeable is
       irreconcilable with a general verdict in plaintiff’s favor, and the interrogatory is in the proper
       form. The trial court was therefore correct to give the interrogatory and to enter judgment in
       defendant’s favor based on the jury’s answer to it.

¶ 58       Affirmed.




                                                 -15-